Citation Nr: 1537635	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to a higher initial rating for degenerative disc disease, spondylosis, and levoscoliosis, lumbar spine, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & his wife
ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his spouse provided testimony during a videoconference hearing before the undersigned in April 2012.  A transcript is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability rating based upon individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  At the October 2014 VA spine examination, the examiner reported that due to constant backache and intermittent severe sciatica pains, he is unable to unable to secure and maintain substantially gainful employment.  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted.  However, such claim has not been developed or considered by the RO in the first instance.

The issues of increased ratings for hearing loss and lumbar spine were previously remanded in May 2014.  The Board finds substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The results of audiometric tests conducted in October 2014 and October 2010 show that the Veteran never had worse than level I hearing in both ears.

2.  During the period on appeal, the Veteran's service-connected lumbar spine disability did not result in forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  There has not been a showing of incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for a disability rating higher than 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for degenerative joint disease of the lumbar spine and hearing loss.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file includes service treatment records (STRs), VA medical records, private medical records and statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Veteran was afforded VA audiology examinations in October 2014 and November 2010.  He was afforded spine examinations in October 2014 and October 2010.  The Board finds that the examinations were adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Criteria of Disability Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issues in this instance dates to the original claims for service connection.  Id.  Consequently, the Board will evaluate the Veteran's disability as a claim for a higher evaluation of the original award.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran's service-connected spine disability is currently rated as 20 percent disabling.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, the rating criteria provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

As mentioned above, there are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 10 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least one, but less than two weeks during the previous 12 month period.  A 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id.

In evaluating musculoskeletal system disabilities based on limitation of motion, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Hearing Loss

In a December 2010 rating decision, service connection was granted for bilateral hearing loss and an initial noncompensble rating was assigned, effective March 22, 2010, the date of the claim for service connection was filed.

The Veteran underwent a VA examination in October 2014.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
35
60
LEFT
25
35
30
60
75
        
The pure tone threshold average was 40 in the right ear and 50 in the left ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The examiner noted the Veteran had sensorineural hearing loss in both ears.  The Veteran reported "difficulty understanding the TV, movies, conversation, and that he must look at talker's faces to understand speech.  However, his hearing loss does not impact his ability to work or to maintain gainful employment."  The examiner made the following diagnosis: "Mild to severe SNHL bilaterally; Speech recognition excellent bilaterally; Normal middle ear function; no medical follow-up is needed for an ear or hearing problem."

Applying Tables VI and VII from 38 C.F.R § 4.86(a), provides Roman numeral I for the right and left ears.  Pursuant to Table VII, combining those scores, the appropriate rating is noncompensable.  The Veteran's results did not demonstrate exceptional patterns of hearing loss under 38 C.F.R § 4.86(b).

Earlier, at a VA contracted examination in November 2010 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
30
55
LEFT
25
30
35
55
75
        
The pure tone threshold average was 37.5 in the right ear and 48.75 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  The Veteran's ears actually showed worse hearing at the earlier VA examination.  However, these results also demonstrate the Veteran is not entitled to a compensable rating following the rating formula in applying Tables VI and VII.

However, the claims file also includes a private audiology test conducted in April 2010.  This test was conducted at the same facility as the November 2010 VA contracted examination.  The Veteran's representative also submitted an opinion from the Veteran's private physician, "Dr. J.W.E."  The physician wrote, the Veteran "constantly increases the volume on the TV and radio.  He has difficulty following conversations if there is any background noise.  He has to read lips to be able to carry on a conversation."  The physician relied on the private audiology test conducted in April 2010.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
40
60
LEFT
25
30
30
50
80
        
The pure tone threshold average was 41.75 in the right ear and 47.5 in the left ear.  The average in the right ear is a few Hz higher than the November 2010 test and the average in the left ear is actually better than the November 2010 test.  Despite the closeness of these results, the difference in the examinations is with the speech discrimination results.  The right ear was reported to be 62 percent and the left ear was 64 percent.  These results are much different than the November 2010 and October 2014 VA examinations.

Dr. J.W.E., who did not conduct an audiology test, opined that his examination of the Veteran "indicates he has severe difficulty understanding conversation.  I had to repeat almost everything to the patient during the examination.  Based upon my examinations and the severe audiogram hearing loss in all audiograms with much greater loss in the high frequencies, it is my medical opinion that the 10/1/2014 speech discrimination test was probably not performed correctly.  I recommend that he have a more recent audiogram."

In deciding this appeal, the competent medical evidence must be weighed.  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).

Here, there are three audiograms at issue.  The pure tone threshold results are fairly similar between all three, with the averages being close.  The discrepancy arises with the speech discrimination results.  The earliest audiogram indicates results that are worse than the VA examination results.  The results of both VA examinations would not support a compensable rating applying Tables VI and VII.  The private audiogram would support a compensable rating.  In weighing the three test results, the Board gives greater probative weight to the VA examination and the contract VA examination.  The two examinations taken for the express purpose of determining the level of disability, separated by four years, both showed results that would not warrant a compensable rating.  Also, the most recent examiner gave a detailed opinion based on the test results that the Veteran has "mild to severe SNHL bilaterally [and his] speech recognition [is] excellent."  The Board believes this opinion should be given greater probative weight than the opinion of Dr. J.W.E because the VA examiner provided an in-depth analysis of the Veteran's hearing and conducted an audiogram.  Dr. J.W.E. did not conduct a hearing test.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).  The Board has no reason to doubt the April 2010 audiogram; however, the two more recent audiograms are were conducted specifically for the purpose of serving as VA examinations to assess the Veteran's hearing for purposes of rating his disability and both results do not warrant a compensable rating.

In deciding the claim, the Board has considered the Veteran's statements.  The Veteran indicated that his hearing is worse.  These lay statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.

In this case, the Board finds that the requirements for a compensable rating are not met based on the demonstrated levels of hearing impairment.  At both VA examinations during the appeal period, the Veteran's hearing tests resulted in findings that did not warrant a compensable rating under 38 C.F.R. § 4.86.  These tests carry significant probative weight.

The weight of the credible evidence demonstrates that a compensable rating for the Veteran's hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Back

The Veteran underwent a VA spine examination in October 2014 to assess the disability.  The following history was provided: "He reports having back injury in service.  Condition has progressively gotten worse.  He had hemilaminectomies performed in 2012.  However, back pain continues.  He has constant pain at severity level 5/10.  Any level of physical activity like bending and lifting even a bottle of milk aggravates pain to unbearable level.  He is unable to receive narcotics currently and is unable to cope with the pain."

The Veteran reported that flare-ups impact the function of his thoracolumbar spine.  The examiner reported that "the Veteran was not having a flare up when interviewed and examined for today's examination.  Therefore, a flare up of the claimed condition was not observed.  The opinion requested of the examiner is not feasible to answer without resorting to mere speculation as the examiner is not present during times of flare up."

Forward flexion ended at 45 degrees and painful motion began at 40 degrees.  Extension ended at 10 degrees and painful motion started at 5 degrees.  Right lateral flexion ended at 20 degrees and painful motion started at 10 degrees.  Left lateral flexion ended at 20 degrees and painful motion started at 10 degrees.  Right lateral rotation ended at 15 degrees and painful motion started at 10 degrees.  Left lateral rotation ended at 15 degrees and painful motion started at 10 degrees.

The Veteran able to perform repetitive-use testing with 3 repetitions.  Forward flexion ended at 40 degrees.  Extension ended at 5 degrees.  Right lateral flexion ended at 10 degrees.  Left lateral flexion ended at 15 degrees.  Right lateral rotation ended at 15 degrees.  Left lateral rotation ended at 15 degrees.

The examiner reported that the Veteran has less movement than normal, weakened movement, excess fatigability, pain on movement, interference with sitting, standing and/or weight-bearing.  The Veteran does not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  He does not have muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  He does not have muscle spasms of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  He does not have guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  He does not have guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.

Muscle strength testing showed normal results.  The Veteran does not have muscle atrophy.  Reflex and sensory testing showed normal results.  The Veteran was unable to perform straight leg raising test.  The examiner reported that the Veteran has radiculopathy in the right and left lower extremities.  He has moderate pain and mild numbness on the right side.

The Veteran does not have ankylosis.  The Veteran was reported to have had incapacitating episodes over the past 12 months due to IVDS.  The report notes that the "total duration over the past 12 months...of at least six weeks..."

At the earlier October 2010 VA examination, the following history was provided: "He reports he has limitation in walking because of his spine condition.  He states that, on average, he can walk 1/8 miles.  He indicates it takes 45 minutes to accomplish this.  He states he has not experienced falls due to his spine condition.  The claimant reports the following symptoms associated with the spinal condition: stiffness, decreased motion and numbness.  The claimant reports, in relation to the spine condition, he does not experience: fatigue, spasms and paresthesia.  In relation to the spine condition, he states he has weakness of the leg and foot.  He reports having no bowel problems in relation to the spine condition.  The claimant reports he does not experience erectile dysfunction in relation to the spine condition.  He indicates he does not experience any bladder problems in relation to the spine condition.  He reports experiencing pain which began in 1968.  It is located on the Lower Right Back and the pain occurs constantly.  The pain travels down the leg.  The claimant indicates the pain level is mild.  The pain can be exacerbated by physical activity. It is relieved by rest and by pain pills, muscle relaxants, Neurontin, [and] Aleve.  At the time of pain he can function with medication.  During the flare-ups he experiences functional impairment which is described as bending, lifting, standing, walking.  The treatment is Aleve, Neurontin, [and] Physical Therapy.  The claimant reports he was never hospitalized nor had any surgery for this condition.  He states his condition, in the past 12 months, has not resulted in any incapacitation.  The bone condition has never been infected.  The claimant reports the following overall functional impairment(s): Claimant states he is overall limited to activities of any kind, he maintains and monitors his ability to lift items and or avoid bending, standing for long periods, activities that trigger his lower back condition to severe pain."

Upon examination, the following was reported: "The claimant's posture is within normal limits.  Gait is within normal limits.  Walking is steady.  He does not require any assistive device for ambulation...  The examination reveals no evidence of radiating pain on movement.  Muscle spasm is present described as lumbar muscles.  The muscle spasm does not produce an abnormal gait.  No tenderness is noted.  There is no guarding of movement.  The examination does not reveal any weakness.  Muscle tone is normal.  Musculature is normal.  There is negative straight leg raising on the right.  There is negative straight leg raising on the left.  Lasegue's sign is negative.  There is no atrophy present in the limbs.  There is no ankylosis of the thoracolumbar spine."

Forward flexion ended at 73 degrees.  Extension ended at 18 degrees.  Right lateral flexion ended at 30 degrees.  Left lateral flexion ended at 30 degrees.  Right lateral rotation ended at 30 degrees.  Left lateral rotation ended at 30 degrees.  The Veteran was able to perform repetitive use testing with no additional loss of movement.  The examiner noted, "the joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine reveals normal head position with symmetry in appearance.  There is symmetry of spinal motion with normal curves of the spine."

Neurologic testing showed "no sensory deficits from LI- L5.  The examination of the sacral spine reveals no sensory deficits of Sl.  The modality(ies) used to test sensory function was a pin prick.  There is no lumbosacral motor weakness.  The right lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The lower extremities show no signs of pathologic reflexes.  The examination reveals normal cutaneous reflexes.  There are no signs of Lumbar Intervertebral Disc Syndrome with chronic and permanent nerve root involvement.  There are no non-organic physical signs."

In assessing the Veteran's rating, the Board notes that the Veteran is already separately rated for radiculopathy in both lower extremities.

The claims file also includes opinions from Dr. J.W.E., a private physician.  The opinions do not offer any indication that the Veteran had worse ROM than indicated in the VA examination reports.  In fact, Dr. J.W.E. relied on the examination results in giving his opinion.  The claims file also includes post-service treatment records that show complaints and treatment for back pain.  Those records, however, do not show ROM results worse than documented at the VA examinations.

In deciding the claim, the Board has considered the Veteran's statements.  The lay statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  Further, the lay witnesses are not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this instance, the lay evidence is competent to describe the symptoms the Veteran experiences, but not competent to provide a medical opinion.

The Veteran is currently rated at 20 percent for his lumbar spine disability.  As discussed above, a higher rating of 40 percent would require forward flexion to be limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  In none of the VA examinations was the Veteran's forward flexion 30 degrees or less.  Also, favorable and unfavorable ankyloses have never been mentioned as being present in the Veteran by any of the examiners.

The most recent examiner noted incapacitating episodes because of IVDS having a total duration of at least six weeks during the past 12 months.  However, an "incapacitating episode" for purposes of totaling the cumulative time is defined as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a , Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  The examiner did not indicate that bed rest was required or ordered.  The claims file also includes opinions from Dr. J.W.E., a private physician.  The opinions offer details of the pain the Veteran experiences and the limitations the Veteran experiences due to his back condition.  However, the opinions do not offer evidence of incapacitating episodes because of IVDS.  Also, there are no treatment records that support a rating for incapacitating episodes because of IVDS.  Therefore, the Veteran is not entitled to a higher rating for his back disability.

The weight of the credible evidence demonstrates that a compensable initial rating for the Veteran's spine is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Other Considerations

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes and has considered the Veteran's complaints associated with the service-connected hearing loss, to include difficulty hearing, and complaints associated with his spine condition, to include pain and difficulty moving.  The VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss and his spine on occupational function and on daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for his service-connected disabilities are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to a higher initial rating for degenerative disc disease, spondylosis, and levoscoliosis, lumbar spine, currently rated as 20 percent disabling is denied.


REMAND

At the most recent VA spine examination in October 2014, the Veteran was reported to be unable to unable to secure and maintain substantially gainful employment.

The Board finds that the issue of TDIU has been raised by the record during the pendency of the Veteran's claim for an increased evaluation for his back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran should be sent an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises her about what is needed to substantiate a claim for a TDIU.  In addition, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter for the TDIU issue in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 C.F.R. § 3.159, and applicable legal precedent.  Take all necessary action to develop and adjudicate such claim, as appropriate.

2.  After completing these actions, undertake any other development deemed appropriate. 

3.  Then, re-adjudicate the issue of entitlement to a TDIU rating.  If the benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


